United States Court of Appeals
                       For the First Circuit

No. 14-1585


          DANNY B., BY NEXT FRIEND GREGORY C. ELLIOTT, and
              CASSIE M., BY NEXT FRIEND KYMBERLI IRONS,
            FOR THEMSELVES AND THOSE SIMILARLY SITUATED,

                      Plaintiffs, Appellants,

                                 v.

           GINA M. RAIMONDO,* IN HER OFFICIAL CAPACITY AS
           GOVERNOR OF THE STATE OF RHODE ISLAND, ET AL.,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]
          [Hon. Lincoln D. Almond, U.S. Magistrate Judge]


                               Before

                       Selya, Circuit Judge,
                    Souter,** Associate Justice,
                     and Lipez, Circuit Judge.


     William Kapell, with whom Ira Lustbader, Children's Rights,
John W. Dineen, Jared Bobrow, and Weil, Gotshal & Manges LLP were
on brief, for appellants.
     Neil F.X. Kelly, Assistant Attorney General, with whom Peter


     *
      Pursuant to Fed. R. App. P. 43(c)(2), Governor Gina M.
Raimondo has been substituted for former Governor Lincoln D. Chafee
as the lead defendant-appellee.
     **
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
F. Kilmartin, Attorney General, and Brenda D. Baum, Assistant
Attorney General, were on brief, for appellees.


                       April 21, 2015
           SELYA,   Circuit    Judge.    The   management   of   complex

litigation presents challenges that test the mettle of even the

most able trial judge.        Given the rigors of this task, we have

ceded substantial discretion to the district courts with respect to

case management decisions.       But that discretion, though wide, is

not boundless.

           In the case at hand, two case management orders crossed

this line: an order that totally denied plaintiffs' counsel access

to their own clients and an order that prevented the plaintiffs

from seeking plainly relevant discovery.       Accordingly, we vacate

the judgment below and remand for further proceedings.

I.   BACKGROUND

           The background facts are set out in exegetic detail in a

prior opinion of this court and in the opinion of the court below.

See Sam M. ex rel. Elliott v. Carcieri, 608 F.3d 77 (1st Cir.

2010); Cassie M. ex rel. Irons v. Chafee (Cassie III), 16 F. Supp.
3d 33 (D.R.I. 2014). We assume the reader's familiarity with those

narratives and rehearse here only the events that bear directly on

the issues sub judice.

           This putative class action was brought on behalf of ten

foster children in the custody of the Rhode Island Department of

Children, Youth and Families (DCYF).      Because the plaintiffs were

minors, the initiators of the suit sought to appear as their next

friends under Federal Rule of Civil Procedure 17.


                                   -3-
            The complaint designated as defendants, in their official

capacities, a coterie of state officials (collectively, the State).

It sought certification of a class of all minor children who were

in (or might enter) DCYF custody based on a report or suspicion of

abuse or neglect.      Invoking 42 U.S.C. § 1983, the complaint prayed

for declaratory and injunctive relief on behalf of the named

plaintiffs and the putative class.

            The gravamen of the complaint was the allegation that

DCYF's failings expose foster children in its custody to an

unreasonable risk of harm in violation of their substantive due

process rights.       Relatedly, the complaint averred that the State

had   failed   to    comply   in     various    respects     with   the   Adoption

Assistance and Child Welfare Act of 1980, 42 U.S.C. §§ 620-628,

670-679a.

            The     State   moved    to    dismiss   the    complaint,    and    the

district court obliged.           The court's principal rationale was that

the proposed next friends did not satisfy Rule 17's requirements.1

See Sam M. ex rel. Elliott v. Carcieri, 610 F. Supp. 2d 171, 181-84

(D.R.I. 2009).         On appeal, we deemed it fitting that foster

children be afforded access to a federal forum to seek redress

against their custodian.            See Sam M., 608 F.3d at 91-92.             After

evaluating the qualifications of the proposed next friends, we



      1
       In addition,         the    court    dismissed      the   claims   of   three
plaintiffs as moot.

                                          -4-
concluded that they were suitable representatives.        See id. at 92-

94.

           On remand, the case was transferred to a different trier.

See D.R.I. R. 105(b).   The State again moved to dismiss, this time

invoking Federal Rule of Civil Procedure 12(b)(6).         Although the

district   court   dismissed   as   moot   the   claims   of   five   more

plaintiffs, it allowed the case to proceed.         See Sam M. ex rel.

Elliott v. Chafee, 800 F. Supp. 2d 363, 389 (D.R.I. 2011).             The

court then invited the parties to submit updated briefing on the

plaintiffs' motion for class certification (which had been filed

with the complaint). Later, however, the court advised the parties

that it would not address class certification until it had decided

dispositive motions on the individual claims.

           Concerned about the ravages of mootness, the district

court allowed the filing of an amended complaint adding five new

plaintiffs. The court then denied without prejudice the motion for

class certification.

           Pretrial discovery frequently proved contentious, taxing

the patience of the district judge and the magistrate judge.

Although their efforts bordered on the heroic, we eschew a blow-by-

blow account and, instead, fast-forward through seven months of

discovery to October 23, 2012.       On that date — with an array of

unfulfilled discovery requests and motions to compel pending — the

State moved for a protective order aimed at limiting the scope of


                                    -5-
discovery.    Its principal thesis was that the plaintiffs were

entitled only to information pertaining directly to the named

plaintiffs.   For example, it objected to many of the plaintiffs'

discovery requests on the ground that the information sought went

beyond the case files of the individual plaintiffs and, therefore,

was not relevant.

          The district judge referred the motion to the magistrate

judge, who allowed the protective order in part.    See Cassie M. ex

rel. Irons v. Chafee (Cassie I), No. 07-241, slip op. at 3 (D.R.I.

Dec. 17, 2012) (unpublished).      His rescript explained that, in

light of the district judge's plan to address the claims of the

individual plaintiffs on summary judgment before addressing class

certification, discovery should be limited to information bearing

upon those claims.     See id. at 2.   No separate order was entered

delineating the modified scope of discovery, but the magistrate

judge directed the parties to confer in an attempt to narrow their

disputes in light of his decision.      As a result, the plaintiffs

provisionally withdrew portions of their motions to compel.

          The plaintiffs appealed the protective order to the

district judge, who upheld it.         See Fed. R. Civ. P. 72(a).

Thereafter, the magistrate judge ruled on a number of lingering

discovery issues. His decision confirmed that the protective order

"effectively precluded [the plaintiffs] from seeking policy or

practice discovery."     Cassie M. ex rel. Irons v. Chafee (Cassie


                                 -6-
II), No. 07-241, 2013 WL 785621, at *2 (D.R.I. Mar. 1, 2013).         This

depiction was consistent with the way in which the plaintiffs had

characterized the protective order in their appeal to the district

judge.

            Another development transpired while the parties were

sparring over the scope of discovery.           On February 26, 2013, the

plaintiffs renewed their motion for class certification.              They

argued that the district judge's reluctance to decide the class

certification issue was causing substantial prejudice because the

claims of ten plaintiffs already had become moot and several more

plaintiffs    would   soon   age   out    of   DCYF   custody.   Following

procedural skirmishing not relevant here, the district judge again

declined to address class certification and allowed the State to

delay a response to the class certification motion until fourteen

days after any summary judgment decision.

            On July 24, 2013, the district judge performed an about-

face.    At a status conference, the judge voiced concerns about how

long it was taking to bring the case to a head.          She suggested that

the most efficient course of action would be to dispense with

dispositive motions and proceed directly to trial.           Acting on her

own suggestion, the judge declared that she would set the case for

trial on the individual claims without awaiting summary judgment

motions.




                                    -7-
            The plaintiffs objected and moved for various kinds of

relief.    Pertinently, they implored the district judge to postpone

any trial, take up the issue of class certification, and reopen

discovery so that they could obtain the policy and custom evidence

that had been foreclosed by the protective order.                      The judge

rejected these importunings.         Citing the fact that the plaintiffs

had been able to depose certain DCYF policymakers, she stated that

she "believe[d] that the Plaintiffs had an opportunity and have

received    evidence   and   discovery      on   the   question   of    [DCYF's]

policies,    procedures,     [and]    customs."         In   regard      to   her

unwillingness to address class certification, the judge noted that

the plaintiffs were required to prove that their constitutional and

statutory rights were being violated and reasoned that such a

determination could more expeditiously be made in the context of

their individual claims before allowing class-wide discovery.

            With an unwanted trial looming, plaintiffs' counsel asked

the State to facilitate meetings with their clients.                   The State

demurred, making plain that it would not provide any contact

information without a court order.               On August 29, 2013, the

plaintiffs moved to compel the State to allow plaintiffs' counsel

and the next friends to meet with the plaintiffs for purposes of

trial preparation.2     The State objected.


     2
        Plaintiffs' counsel previously had requested contact
information for the plaintiffs' caregivers during discovery. The
State stonewalled, arguing that the plaintiffs were "not 'clients'

                                      -8-
            At the ensuing hearing, the district judge stated that

she viewed the motion for access as a veiled attempt to obtain fact

discovery beyond the discovery deadline.      When the judge asked

whether the named plaintiffs would be called as witnesses, counsel

replied that they could not make that determination without meeting

with their clients.     The judge proceeded to deny the motion,

effectively preventing plaintiffs' counsel from speaking with their

clients in advance of trial.

            By the time that the trial commenced on November 12,

2013, the claims of all but two of the named plaintiffs (Danny B.

and Cassie M.) had been rendered moot through aging or adoption.

When the plaintiffs rested, the State moved for judgment on partial

findings.   See Fed. R. Civ. P. 52(c).   The district judge took the

matter under advisement and, after receiving post-trial briefing,

concluded that the plaintiffs had presented insufficient evidence

to establish that DCYF's policies and customs had either harmed

them or exposed them to an unreasonable risk of harm.    See Cassie

III, 16 F. Supp. 3d at 79.     The judge likewise concluded that the

plaintiffs had failed to carry their burden of proof with respect




in the typical attorney client relationship," and that meetings
with counsel could result in disruption and harm to the plaintiffs.
Plaintiffs moved to compel reasonable access to their attorneys and
next friends, but (for reasons that are not apparent from the
record) they withdrew the motion before any judicial officer
addressed it.

                                  -9-
to their statutory causes of action.          See id. at 80.     Judgment

entered, and this timely appeal ensued.

II.   ANALYSIS

            The plaintiffs advance a compendium of claims of error.

Two of these claims, which relate to pretrial proceedings, are

front and center: that the district court (i) prevented the

plaintiffs   without   sufficient    reason   from   meeting   with   their

lawyers and (ii) improvidently pretermitted discovery relating to

DCYF's policies and customs. Because we conclude that the district

court abused its discretion both when it denied plaintiffs' counsel

access to their clients and when it refused to allow discovery

essential to the plaintiffs' claims, we are constrained to vacate

the judgment.    The tale follows.

                        A.   Access to Counsel.

            The plaintiffs submit that the district court abused its

discretion when it refused to allow their lawyers to meet with

them.3    We have not yet had occasion to consider the standard of

review applicable to decisions anent a minor's access to her

      3
       The plaintiffs' claim also extends to the denial of their
next friends' request for access. This denial has some independent
significance: next friends serve the important role of ensuring
that minor plaintiffs are afforded entry to the federal courts in
pursuit of their rights. See Sam M., 608 F.3d at 91-92; Gaddis v.
United States, 381 F.3d 444, 453-54 (5th Cir. 2004) (en banc).
Here, however, the district court's refusal to allow the next
friends access to the plaintiffs was intertwined with its refusal
to allow the plaintiffs' lawyers to meet with their clients.
Consequently, we use a shorthand and refer throughout only to
counsel's denied access.

                                    -10-
lawyers.      Nor do we need to cross that bridge today: the parties

agree that we should review this decision for abuse of discretion,

and we accept that agreement. See United States v. Ramirez-Rivera,

241 F.3d 37, 40 & n.4 (1st Cir. 2001); cf. Borden v. Paul Revere

Life Ins. Co., 935 F.2d 370, 375 (1st Cir. 1991) (holding that

federal court sitting in diversity may accept parties' reasonable

agreement concerning choice of law).

              The district court is responsible for safeguarding the

interests of those minors who appear as litigants before it.                   See

Noe v. True, 507 F.2d 9, 12 (6th Cir. 1974).                 The situation is

complicated where, as here, the minors are foster children who are

suing   the    State.     As   we   previously      noted,   the   State    has   a

structural     conflict   of   interest      when    it   comes    to   decisions

concerning the legal representation of such plaintiffs.                    See Sam

M., 608 F.3d at 88 n.12.            This conflict is exacerbated because

plaintiffs' counsel cannot even gain access to their own clients

without the State's cooperation.

              The claim of error here tests the way in which the

district court handled this conflict.                A fundamental principle

guides our analysis.      Civil litigants have a constitutional right,

rooted in the Due Process Clause, to retain the services of

counsel.      See Gray v. New Eng. Tel. & Tel. Co., 792 F.2d 251, 257

(1st Cir. 1986); Potashnick v. Port City Constr. Co., 609 F.2d
1101, 1117-18 (5th Cir. 1980).         This right safeguards a litigant's


                                      -11-
interest in communicating freely with counsel both in preparation

for and during trial.      See Doe v. District of Columbia, 697 F.2d
1115, 1119 (D.C. Cir. 1983); Potashnick, 609 F.2d at 1118-19.

After all, the right to retain counsel would be drained of meaning

if a litigant could not speak openly with her lawyer about her case

and how best to prosecute it.       See Denius v. Dunlap, 209 F.3d 944,

954 (7th Cir. 2000); Doe, 697 F.2d at 1119.           While this right is

not absolute — courts surely can insist upon reasonable rules of

practice that affect the lawyer-client relationship — a court must

give great weight to this valued interest even in areas committed

to its discretion.     See, e.g., Doe, 697 F.3d at 1119-20 (requiring

protective     order   limiting   counsel's    discussion   of   discovery

materials with client to be narrowly drawn); Potashnick, 609 F.2d

at   1119   (reversing   judgment    where    court   unreasonably   barred

attorney from speaking to client during breaks in testimony).

             Resolving this appeal does not require us to explore all

of the circumstances that might justify limiting communications

between a minor plaintiff and her lawyer.         Suffice it to say that

a court may not restrain a litigant's access to counsel without

some substantial justification, and any such restraint should be

narrowly tailored to respond to the concern that prompted it.          See

Doe, 697 F.2d at 1120; In re Ti.B., 762 A.2d 20, 29-30 (D.C. 2000);

cf. Gulf Oil Co. v. Bernard, 452 U.S. 89, 101-02 (1981) (discussing

restrictions on communications with potential class members, and


                                    -12-
requiring that such orders be "carefully drawn" and "limit[] speech

as little as possible").      An order that effectively precludes any

pretrial communication between a minor and her attorney must

satisfy these criteria.

             No substantial justification is apparent here.              The

record reveals no indication that the court below accorded any

weight to the plaintiffs' interest in communicating with counsel.

Goaded by the State, the court seemed to assume that the next

friends' access to counsel was a sufficient substitute for the

plaintiffs' access, reasoning that for purposes "of trial strategy

sessions,    that's   what   the   next   friends   are   for."   But   this

reasoning does not hold water: even if a next friend's access to

counsel sometimes may assuage due process concerns, that would not

be true when, as in this case, the next friend was also denied

access to the client.

             The district court gave two other reasons in support of

its preclusive ruling.       First, the court posited that the motion

for access was untimely because it was filed after the close of

discovery.     This assumed, of course, that the purpose of the

requested meetings was to obtain discoverable information.              But

that assumption was not grounded in anything that plaintiffs'

counsel said or wrote.        Rather, plaintiffs' counsel advised the




                                    -13-
court that the purpose of the proposed meetings was to prepare for

trial and to determine whether their clients wished to testify.4

          At any rate, the plaintiffs' interest in speaking with

their counsel plainly persisted beyond the close of discovery.

Even though there was a legitimate concern that counsel might

obtain and attempt to introduce new information in derogation of

the discovery deadline, the district court had the ability to

prevent the use of such new information without resorting to a

total denial of access.   There is no need to use an elephant gun to

slay a mouse, and the court could have allowed the meetings to

proceed and simply excluded any newly discovered matter if and when

the plaintiffs attempted to use it at trial.     See, e.g., Fed. R.

Civ. P. 16(f); 37(b)(2)(A)(ii).

          The district court's second rationale relates to its

allowance of a motion by plaintiffs' counsel to have their chosen

psychologist interview the plaintiffs in advance of trial.      The

court theorized that since it was allowing the psychologist to

examine the plaintiffs, plaintiffs' counsel would have the benefit

of the psychologist's report and would have no need to meet

personally with their clients.    We do not agree.




     4
       In the context of the case as it stood, that approach made
sense. Cassie, for example, turned 17 during the course of the
trial. The district court was silent as to why she should not have
been permitted to choose whether to testify to her own behoof.

                                 -14-
             The   psychological   examinations        served   an   entirely

different purpose than the requested attorney-client meetings.

Those examinations did not provide counsel an opportunity to

explain the litigation, determine how the children would fit into

a trial strategy, or ascertain the desirability of having them

testify.     If more were needed — and we doubt that it is — the

psychological examinations were videotaped and by court order

delivered to opposing counsel.         Manifestly, then, any privileged

communication      was   impossible.      That   the    court   allowed   the

psychological examinations to go forward was irrelevant to whether

the State was justified in blocking the lawyers' access to their

clients.

             In an effort to catch lightning in a bottle, the State

tries to justify the denial of access on the ground that attorney-

client meetings might not have been in the plaintiffs' best

interests.     But this is pie in the sky; the State offered no

evidence that the plaintiffs might suffer any harm from such

meetings.5     Dancing around this point, the State says (without

meaningful citation to the record) that the district court denied

access, at least in part, out of such a concern.           But the district



     5
       The State suggests that an incident that occurred during
Danny's psychological evaluation buttresses its claim of potential
harm.   But that incident took place after plaintiffs' counsel
unsuccessfully attempted to gain access to their clients and has no
bearing on whether the requested attorney-client meetings posed any
risk of harm to the plaintiffs.

                                   -15-
judge, who ably articulated her views at every stage of this

complex case, neither expressed any such concern nor made any

finding that harm was likely to ensue should the lawyers meet with

their clients.6   Consequently, we decline the State's self-serving

invitation to impute this reasoning to the court below.

           The short of the matter is that the denial of access

rests on insupportable findings, which are not strengthened by the

State's conjectural hypotheses. There is simply not enough here to

justify the total denial of a litigant's right to consult with her

lawyer.    Cf. Sam M., 608 F.3d at 88 n.12 (disapproving State's

attempt to oppose appointment of next friends based on "a general

assertion" that other relatives might be suitable representatives).

           Let us be perfectly clear.             We do not hold that a

district court may never place limits on communications between

foster children and their lawyers.            In this realm, as in others,

the court may make orders that are necessary and appropriate to

protect the child's interests.          See, e.g., Neilson v. Colgate-

Palmolive Co., 199 F.3d 642, 652 (2d Cir. 1999); Dacanay v.

Mendoza,   573 F.2d 1075,   1079   (9th    Cir.   1978).   Withal,   the

limitations imposed by any such order must be no broader than

necessary to protect the child.           See Doe, 697 F.2d at 1120-21;


     6
        The district judge, while allowing the psychological
evaluations to proceed, did worry that those examinations might be
detrimental to the plaintiffs.       But that concern cannot be
transplanted root and branch to the different question of access to
counsel.

                                   -16-
Ti.B., 762 A.2d at 29-30.       Viewed through this prism, the total

denial of access imposed here cannot withstand scrutiny.           We hold,

therefore, that the court below abused its discretion when it

completely denied the plaintiffs access to their lawyers prior to

trial.

            This holding leaves only the question of prejudice — and

prejudice is manifest.        Apart from a dubious suggestion that

plaintiffs' retained psychologist was able to testify about topics

that attorney-client meetings might have covered, the State has

made no serious attempt to explain how the total denial of access

to counsel could be harmless.

            The right to counsel is a right of the highest order of

importance, and keeping a lawyer from meeting with his client

before going to trial frustrates that right.             Where, as here, a

restraint    of   that   magnitude    is    imposed   without   substantial

justification, we think that prejudice can fairly be presumed. Cf.

United States v. Cronic, 466 U.S. 648, 658-59 (1984) (identifying

situations implicating the right to counsel where the circumstances

"are so likely to prejudice the accused that the cost of litigating

their effect in a particular case is unjustified").             It follows

that the judgment below must be vacated.              See Doe, 697 F.2d at

1121.




                                     -17-
                           B.    Protective Order.

               Although the judgment below must be vacated, see supra

Part II(A), the prospect of further proceedings counsels in favor

of resolving the plaintiffs' contention that the district court

erred when it barred discovery of DCYF's policies and customs.7       We

start with first principles: district courts must be afforded wide

latitude in the management of discovery, and appellate review of

such matters is correspondingly deferential.          We will disturb a

district court's discovery ruling "only upon a clear showing of

manifest injustice, that is, where the . . . order was plainly

wrong and resulted in substantial prejudice."         Mack v. Great Atl.

& Pac. Tea Co., 871 F.2d 179, 186 (1st Cir. 1989).           Though this

sets a high bar, an order limiting the scope of discovery may

constitute reversible error when it is sufficiently prejudicial and

based upon an incorrect legal standard or a misapplication of law

to fact.      See Ji v. Bose Corp., 626 F.3d 116, 122 (1st Cir. 2010);

Saldana-Sanchez v. Lopez-Gerena, 256 F.3d 1, 8 (1st Cir. 2001).

               In the case at hand, the plaintiffs seek to impose

liability upon official-capacity state defendants under section

1983.       As such, their suit is the functional equivalent of a suit

against the sovereign.          See Will v. Mich. Dep't of State Police,



        7
       The parties and the court below appear to use the terms
"policies and customs," "policies, practices, and customs," and
"policies and practices" interchangeably. For ease in exposition,
we refer throughout to policy and custom discovery.

                                      -18-
491 U.S. 58, 71 (1989).             In such a suit, it is black letter law

that the plaintiffs must prove that a policy or custom of the State

contributed to the alleged violations of federal law in order to

prevail.     See Hafer v. Melo, 502 U.S. 21, 25 (1991); Burrell v.

Hampshire Cnty., 307 F.3d 1, 7 (1st Cir. 2002).                       Here, moreover,

the plaintiffs seek forward-looking injunctive relief rather than

damages; thus, their flagship substantive due process claim turns

primarily on whether DCYF's policies and customs subject them to an

unconstitutional risk of future harm.                See DG ex rel. Stricklin v.

Devaughn, 594 F.3d 1188, 1197-98 (10th Cir. 2010); see also Helling

v. McKinney, 509 U.S. 25, 33-34 (1993) (explaining that injunction

may issue to remedy constitutional violation without waiting for

manifested harm).

             Against this backdrop, we examine the protective order.

The   lack   of    a   separate     document      embodying      the   terms    of   the

protective order hampers this examination.                   We work with what we

have.

             The   magistrate       judge    made    his    ruling     in   a   written

rescript.    See Cassie I, slip op. at 1-3.                This rescript described

the   protective       order   as    limiting     discovery      to    "nonprivileged

information that is relevant to the substantive claims of the

individual" plaintiffs.             Id. at 2.       The plaintiffs appealed the

protective     order,      see      Fed.    R.    Civ.      P.   72(a),     plausibly

characterizing it as a complete bar to policy and custom discovery.


                                           -19-
This characterization was consistent with the arguments that the

State had made to the magistrate judge. When asked to describe its

vision of how discovery should unfold, the State explained:

            Now, you speak to policies, practices and
            potentially customs that may have impacted the
            children.   We believe that [the plaintiffs]
            need to be able to show that there's been some
            harm to these individual children in the first
            instance before you move on to the broader
            picture of what other policies, practices and
            procedures may be implicated.

Similarly, the State's supporting memorandum argued "that the

requested discovery relating to the policies, patterns or practices

. . . is irrelevant to the determination of [the plaintiffs']

substantive claims. The discovery concerning policies, patterns or

practices . . . should be reserved until after [the plaintiffs']

individual substantive claims are addressed."             In sum, the State

drew a sharp distinction between discovery pertaining to harm to

the individual plaintiffs (which it argued should be allowed) and

policy    and   custom    discovery    (which    it   argued   should   not   be

allowed).

            The    district    judge    upheld    the   proscription.         She

concluded that the protective order was in line with her decision

to   resolve      the    individual    claims    before    addressing    class

certification and, thus, was neither clearly erroneous nor contrary

to law.

            In a subsequent ruling, the magistrate judge confirmed

that the plaintiffs had correctly apprehended the scope of the

                                       -20-
protective order.         He made pellucid that the protective order

"effectively precluded [the plaintiffs] from seeking policy or

practice discovery."         Cassie II, 2013 WL 785621, at *2.                   The

magistrate judge's straightforward characterization of his own

order dissolved any possible ambiguity concerning the scope of

permissible discovery. Cf. Lefkowitz v. Fair, 816 F.2d 17, 22 (1st

Cir. 1987) (explaining that "uncertainty as to the meaning and

intendment     of   a   district    court    order   can    sometimes     best   be

dispelled by deference to the views of the writing judge").                 Thus,

the protective order foreclosed the plaintiffs from seeking plainly

relevant discovery.

           This was an abuse of discretion: a district court may not

impose discovery restrictions that preclude a suitor from the

legitimate pursuit of evidence supporting her cause of action. See

Panola Land Buyers Ass'n v. Shuman, 762 F.2d 1550, 1559-60 (11th

Cir.   1985)   (finding     abuse    of     discretion     when   court   limited

discovery to single issue though other issues were relevant);

Trevino v. Celanese Corp., 701 F.2d 397, 405-06 (5th Cir. 1983)

(vacating protective order that barred highly relevant discovery

based on court's misapprehension of nature of plaintiff's claims).

Nor can it be doubted that the denial of discovery was prejudicial.

The protective order forced the plaintiffs to attempt to prove

their substantive claims without essential evidence.                    Given the

applicable legal standard, their attempt was destined to fail.


                                      -21-
          That    is   exactly   what    happened:   the   district    judge

dismissed the substantive due process claim because she concluded

that "[t]here was . . . no evidence to establish that DCYF's

current policies and practices — or any deliberate disregard of

such policies and practices — resulted in harm to the [plaintiffs]

or that the [plaintiffs] were subjected to unreasonable risk while

in DCYF's care."       Cassie III, 16 F. Supp. 3d at 79.              It is,

therefore, nose-on-the-face plain that the adverse decision at

trial rested in substantial part on the plaintiffs' failure to

adduce precisely the sort of evidence that the protective order

prevented them from discovering.

          The State offers an interleaved series of arguments in an

attempt to shore up the protective order.            These arguments are

unpersuasive.

          The State begins with a suggestion that any failure to

obtain policy and custom evidence is the plaintiffs' fault.                It

maintains that the magistrate judge's decision left the door open

for policy and custom discovery, and the plaintiffs — had they

elected to do so — could have walked through that portal.                  The

State reaches this hopeful conclusion, however, by selectively

parsing the record.

          The    State's   argument     emphasizes   a   statement    in   the

magistrate judge's December 17, 2012 rescript to the effect that "a

reasonable range of discovery focused on the [plaintiffs] and the


                                  -22-
various 'system failures' [they have] alleged" would be permitted.

Cassie I, slip op. at 3.       This language arguably gave rise to a

latent ambiguity about the availability of custom and policy

discovery.     But    any   ambiguity   created    by    this    language   was

dispelled by how the parties treated the protective order and by

the magistrate judge's clarification.             See Cassie II, 2013 WL
785621, at *2 (vouchsafing that the protective order "effectively

precluded    [the    plaintiffs]   from   seeking       policy   or   practice

discovery").    The State's optimistic reading of the protective

order simply cannot be reconciled with either the parties' actions

or the magistrate judge's construction of his own ruling.

            In a related vein, the State asserts that it produced

ample policy and custom evidence during discovery and that the

plaintiffs actually submitted some policy and custom evidence at

trial. Building on this foundation, the State further asserts that

the protective order worked no prejudice.

            There is a grain of truth to these assertions.               After

all, the plaintiffs did introduce some policy and custom evidence

at trial.    But there is no way to tell either how much policy and

custom evidence somehow came to the plaintiffs' attention or —

perhaps more important — how much policy and custom evidence was

withheld during discovery.         The State has not identified any

practical method for allowing us to explore that void, and there is

no carefully drawn protective order upon which we can rely.                 The


                                   -23-
only thing about which we can be certain is that policy and custom

discovery was completely off limits after the magistrate judge

issued the protective order.8

          Finally, the State exhorts us to affirm the protective

order on the ground that the plaintiffs failed to specify what

policy and custom information they were seeking when they moved to

reopen discovery prior to trial.       Its exhortation invokes our

admonition, made in the context of Federal Rule of Civil Procedure

56(d), that a party seeking additional discovery must "articulate[]

a plausible basis for the . . . belief that previously undisclosed

or undocumented facts exist, that those facts can be secured by

further discovery, and that, if obtained, there is some credible

prospect that the new evidence will create a trialworthy issue."

Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass'n, 142 F.3d 26,

44 (1st Cir. 1998).     But there was no Rule 56(d) motion here —

indeed, the district judge directed the parties to forgo summary

judgment practice — and the comparison that the State seeks to make

is apples to oranges.




     8
       The record does not support the district judge's intimation
that the plaintiffs were given an adequate opportunity to obtain
policy and custom evidence. Although the plaintiffs were allowed
to depose certain DCYF policymakers, there is no showing that they
actually received any meaningful policy or custom evidence by means
of those depositions.     That some depositions were taken says
nothing about the interplay between the protective order and
ongoing deposition practice.

                                -24-
             Unlike a typical Rule 56(d) motion, the plaintiffs'

motion involved discovery that previously had been denied by court

order.     A party whose timely discovery request has been denied

cannot reasonably be expected to describe precisely the information

responsive to that request that may have been withheld from her.

It follows that, in the circumstances of this case, the plaintiffs'

motion seeking to reopen discovery was sufficient.

             We add a caveat.            Our opinion should not be read to

suggest that the plaintiffs are entitled to the full range of

policy and custom discovery that they sought in the district court.

Both   the   magistrate        judge    and   the    district   judge   expressed

legitimate concerns about the breadth of the plaintiffs' discovery

requests and the State's plaint that complying with those requests

could prove unduly burdensome. But a categorical preclusion of all

policy and custom discovery was an over-the-top response to those

concerns.    On remand, the district court, in its sound discretion,

may      balance   competing           considerations     of    relevance     and

burdensomeness, and place reasonable limits on the scope of the

remaining discovery.           See, e.g., Gill v. Gulfstream Park Racing

Ass'n, Inc., 399 F.3d 391, 402-03 (1st Cir. 2005).

                          C.    Class Certification.

             Throughout    the         proceedings    below,    the     plaintiffs

beseeched the district court to certify a plaintiff class sooner

rather than later.        The district court, for reasons of judicial


                                         -25-
economy, initially delayed consideration of class certification

pending resolution of anticipated motions for summary judgment.

But the court then shifted gears: it scrapped any thought of

dispositive motions and declared that it would not rule on class

certification until after trial. When it later ruled for the State

midway through trial, class certification became a dead letter.

            The plaintiffs argue that the district court's handling

of this issue constituted an abuse of discretion. They submit that

the court should have addressed class certification early in the

proceedings; that the specter of mootness (through the collateral

effects of aging and adoption) made time of the essence; and that,

in all events, it was inappropriate to defer a ruling on class

certification until after trial on the merits.

            Because    this   case     must    be    remanded     for   further

proceedings, we do not decide the class certification issue.                 We

do, however, offer some general guidance to the district court.

            The length of time that a case is pending is not the sole

determinant of when a class certification decision should be made.

The Civil Rules speak of the need to address class certification at

"an early practicable time."         Fed. R. Civ. P. 23(c)(1)(A).           The

word "practicable" imports some leeway in determining the timing of

such a decision. See Howe v. Townsend (In re Pharm. Indus. Average

Wholesale    Price    Litig.),   588 F.3d 24,    40   (1st    Cir.   2009)

(explaining that Rule 23(c)(1)(A) gives a court "flexibility to


                                     -26-
wait to certify the class until the court feels it understands the

case and the issues it raises"); Wright v. Schock, 742 F.2d 541,

543 (9th Cir. 1984) (similar).

               Class certification decisions are context-specific, and

each case must be viewed in terms of its own facts.                        As a general

matter, however, Rule 23 permits a district court, in appropriate

circumstances, to defer the issue of class certification until

after disposing of summary judgment motions.                   See, e.g., Toben v.

Bridgestone Retail Operations, LLC, 751 F.3d 888, 896 (8th Cir.

2014); Curtin v. United Airlines, Inc., 275 F.3d 88, 93 (D.C. Cir.

2001); Cowen v. Bank United of Tex., 70 F.3d 937, 941 (7th Cir.

1995);    Wright, 742 F.2d   at   543-44.         In   such    a     situation,

consideration of summary judgment motions is likely to furnish the

court the information that it needs to "understand[] the case and

the issues it raises."          Pharm. Indus., 588 F.3d at 40.

               Notwithstanding this flexibility, we are aware of no

precedent authorizing a district court, over objection, to conduct

a full-blown trial on the merits without pausing to take up a

timely motion for class certification. The reason for this lack of

precedent seems obvious: at best, trying the individual claims

first    may    prove    inefficient;      at    worst,    doing      so    may   create

substantial prejudice.          See Paxton v. Union Nat'l Bank, 688 F.2d
552, 558-59 (8th Cir. 1982); Stastny v. S. Bell Tel. & Tel. Co.,

628 F.2d 267, 275 (4th Cir. 1980); see also Rodriguez v. Banco


                                          -27-
Cent., 790 F.2d 172, 175 (1st Cir. 1986).                  The bottom line is that

staging a case in this manner puts the cart before the mule.

              With    these   considerations        in     mind,   we    counsel    the

district court that, upon completion of discovery in this case, the

parties should be given an opportunity to file dispositive motions.

If the case survives summary judgment with the class certification

issue still velivolant, the court should decide the motion for

class certification.

III.   CONCLUSION

              We need go no further.              The district judge and the

magistrate judge, as well as the parties, have labored long and

hard over this case, and we are reluctant to push the reset button.

But fairness is (and must be) the hallmark of federal-court

litigation, and the essence of fairness is the provision of a level

playing      field.     Here,      however,   the    two    errors      that   we   have

discussed — the total denial of counsel's access to their clients

and    the    imposition      of    an   overly     broad    protective        order   —

impermissibly tilted the playing field.                     Consequently, we must

vacate the judgment and remand the case for further proceedings

consistent with this opinion.             Costs are to be taxed in favor of

the plaintiffs.



Vacated and Remanded.




                                         -28-